Citation Nr: 0320435	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  97-19 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

(The issue of whether inclusion of the veteran's spouse's 
income in the computation of his income for non-service-
connected pension purposes and the resulting denial of 
pension benefits was proper is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, attorney





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1954 to December 
1955. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which declined to 
reopen the veteran's claim for entitlement to service 
connection for a back disorder for lack of new and material 
evidence.  Service connection was also denied for a heart 
disorder.  In December 1998, the Board remanded this appeal 
to the RO.  The Board issued a decision in November 1999 
confirming the denial of the veteran's claims.  

The  veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  The parties filed a 
Joint Motion to Remand the claims in November 2000 for the 
purpose of applying recently enacted legislation.  That 
motion was granted by the Court in an order issued in 
December 2000.  In July 2001, the Board remanded the issues 
to the RO for consideration of that newly enacted law and to 
accomplish specific development of evidence.  The requested 
actions have since been completed, and the case is now before 
the Board for further appellate review.  

The Board notes that the veteran has also appealed an issue 
concerning whether his wife's income is countable for 
determining eligibility for nonservice-connected pension 
benefits.  However, resolution of that issue is dependent on 
completely different law and facts than the issues listed 
above.  Accordingly, the Board is addressing that issue in a 
separate decision.  


REMAND

In May 2003, the veteran's attorney submitted additional 
items of evidence which pertain to a back disorder and a 
heart disorder.  Some of the items are duplicates of evidence 
already in the file, but others are new.  As the documents 
have not yet been considered by the RO and were not 
accompanied by a waiver of such consideration, the case must 
be remanded.  The Board is not permitted to consider such 
evidence on an initial basis.  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether any of 
the benefits sought on appeal may now be 
granted.

2.  If any of the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




